Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2019/0306837 A1) hereinafter as Choie in view of Noh et al (USP 10,904,920 B1) hereinafter as Noh.

Regarding Claim(s) 1, Choie discloses an apparatus of an access point (AP), the apparatus comprising memory; and processing circuitry coupled to the memory (See Fig(s). 1-2 access points AP which inherently have computer processing circuitry, the processing circuity configured to: 
determine a group of stations (STAs) for uplink (UL) multi-user (MU) orthogonal frequency division multiple-access (OFDMA) transmissions (See Fig(s). 24 a method of performing uplink multi-user (UL MU) transmission in an AP station See ¶ 5, 18); 
determine first RUs for the Fig(s). 13, 37, RU’s 1-4 for STAs, See ¶ 287); indicate all the STAs of the group of STAs as active; 
encode for transmission a trigger frame (TF) the trigger frame (TF) comprising an indication of an uplink (UL) bandwidth and indications of the determined first RUs for the group of STAs to transmit trigger-based (TB) physical layer (PHY) protocol data unit (PPDUs)(TB PPDUs) in response to the TF ( See ¶ 162, See Fig(s). 12, 24, an AP station can transmit a trigger frame to a plurality of stations to perform UL MU transmission. In this case, as an example, the trigger frame can include information on a location and a size of resource allocation, IDs of stations etc); 
configure the AP to transmit the TF (See Fig(s). 24, See ¶ 162): decode TB PPDUs from the group of STAs in accordance with the determined first RUs (See ¶ 117-120, The station performs contending with other stations to access a medium for transmitting a PS-poll frame and may be then able to transmit the PS-poll frame to request data frame transmission to the AP. Having received the PS-poll frame transmitted by the station, the AP can transmit a frame to the station based on the received STA information).
Choie fails to disclose in response to a STA not responding to the TF. determine the STA as being inactive: determine second RUs for the STAs of the group of STAs that are active. wherein active STAs of the group of STAs keep their RUs from the determined first RUs, and wherein RUs of inactive STAs are reallocated to active STAs, wherein the RUs of inactive STAs are allocated to active STAs with RUs nearer a center of the UL bandwidth before active STAs with RUs nearer edges of the UL bandwidth; and encode for transmission a second TF, the second TF comprising the indication of the UL bandwidth and indications of the determined second RUs for the group of STAs that are active to transmit TB PPDUs in response to the second TF.  
Noh discloses in response to a STA not responding to the TF determine the STA as being inactive (See ¶ col 23 lines 40-45 exclude stations having explicit allocations of RUs in the Trigger frame or exclude inactive stations). determine second RUs for the STAs of the group of STAs that are active, wherein active STAs of the group of STAs keep their RUs from the determined first RUs (See Fig(s). 8, block 808, the Trigger Frame may include one or more RUs Per User Info fields 1212 See Fig(s). 12, transmitted one after the other see col 16 lines 1-10), and 
wherein RUs of inactive STAs are reallocated to active STAs, wherein the RUs of inactive STAs are allocated to active STAs with RUs nearer a center of the UL bandwidth before active STAs with RUs nearer edges of the UL bandwidth (see col 17 line 60 – col 18 lines15, The L-STF, L-LTF, and L-SIG symbols of the first portion 1404 are modulated using a Fourier Transform (FT) size of 64 on a 20 MHz channel and are duplicated within each 20 MHz channel of the UL MU PPDU 1400 when the UL MU PPDU 1400 has a bandwidth wider than 20 MHz, see col 18 lines 40-45); and encode for transmission a second TF, the second TF comprising the indication of the UL bandwidth and indications of the determined second RUs for the group of STAs that are active to transmit TB PPDUs in response to the second TF (See Fig(s). 16 in the illustrative example of FIG. 16, an AP transmits a first Trigger frame 1602. The first Trigger frame 1602 including a first Per User Info field 1622-1 allocating a first RU (RU1) to RA and a second Per User Info field 1622-2 allocating a second RU (RU2) to RA accordingly).  
Reallocation of resource units to active stations improves bandwidth efficiency.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Noh within Choie, so as to enhance overall network performance by reallocation of resource units to active stations and thus improving bandwidth efficiency.

Regarding Claim(s) 2, 16 and 18, Noh discloses Attorney Docket No. 1884.978US143 Client Ref. No. AB072-USin response to a STA responding to the TF with an indication that the STA no longer support TB PPDUs, determine the STA as being inactive (See ¶ col 23 lines 40-45 exclude stations having explicit allocations of RUs in the Trigger frame or exclude inactive stations). Reasons for combining same as for Claim 1.  

Regarding Claim(s) 3 and 19, Choie discloses wherein the processing circuitry is further configured to: determine first RUs for the group of STAs based on reducing interference among the STAs of the group of STAs (See Fig(s). 7-8, collision avoidance scheme, See ¶ 108-109, 111, 113).  

Regarding Claim(s) 4 and 20, Noh discloses  wherein the second TF refrains from including STAs that are not part of the group of STAs (See ¶ col 23 lines 40-45 exclude stations having explicit allocations of RUs in the Trigger frame or exclude inactive stations). Reasons for combining same as for Claim 1.  

Regarding Claim(s) 5, Choie discloses wherein the UL bandwidth is one of the following group: 20 MHz, 40 MHz, 80 MHz, 160MHz, 80+80MHz, 80MHz+160MHz, 320MHz, 160+160MHz, and wherein an RU of the RU is one of the following group: 26-tone, 52-tone, 106-tone, 242-tone, 484-tone, 996-ton, and 2x996 tone (See ¶ 169 a state that transmit power of an STA similar to 20 MHz bandwidth transmission is maintained, if the STA performs transmission using a bandwidth narrower than 20 MHz, transmission distance of the STA increases).  

Regarding Claim(s) 6 Noh discloses  wherein the processing circuitry is further configured to: in response to a RU of an inactive STA being reallocated to an active STA, determine a new RU for the active STA as being a combination of the RU of the inactive STA plus the RU active STA (See Fig(s). 16 in the illustrative example of FIG. 16, an AP transmits a first Trigger frame 1602. The first Trigger frame 1602 including a first Per User Info field 1622-1 allocating a first RU (RU1) to RA and a second Per User Info field 1622-2 allocating a second RU (RU2) to RA accordingly).  Reasons for combining same as for Claim 1.  

Regarding Claim(s) 7 Noh discloses  wherein the processing circuitry is further configured to: exchange frames with the STAs, the STAs including the group of STAs and additional STAs; determine interference characteristics of the STAs based on the exchanged frames (See ¶ col 5 lines 24-30, In IEEE 802.11 standards, frames exchanged between stations (including access points) are classified into management frames, control frames, and data frames); and  Attorney Docket No. 1884.978US144Client Ref. No. AB072-USdetermine the group of STAs based on the interference characteristics, wherein the group of STAs are selected to reduce interference among the group of STA (see col 3 lines 35-40).  Reasons for combining same as for Claim 1.  

Regarding Claim(s) 11, Choie discloses wherein the first TF and the second TF further comprise: an identification (ID) subfield, a modulation and coding scheme (MCS) subfield, a received signal strength indication (RSSI) subfield, a trigger type subfield, a transmit power (TP) subfield, and a spatial stream subfield ( See ¶ 162, See Fig(s). 12, 24, an AP station can transmit a trigger frame to a plurality of stations to perform UL MU transmission. In this case, as an example, the trigger frame can include information on a location and a size of resource allocation, IDs of stations etc);.  

Regarding Claim(s) 12, Choie discloses wherein the AP and the STAs are configured to operate in accordance with one or more of: Institute of Electrical and Electronic Engineering (IEEE) 802.11 HE, IEEE 802.11 EHT, and IEEE 802.11 (See ¶ 3-4 See Fig(s). 14 and 18, an example of a frame structure used in IEEE 802.11 system).  

	Claim 15 recites features similar to Claim 1 and thus rejected for same reasonings.
Allowable Subject Matter
Claims 8-10 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411